Citation Nr: 1116131	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  05-32 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder disability, currently evaluated as 20 percent disabling.
			
Entitlement to an increased rating for right ulnar nerve impairment, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to March 1988.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that during the course of this appeal, the Veteran's evaluation for his right ulnar nerve impairment was reduced to 10 percent.  However, in a June 2009 statement of the case, it was noted that the reduction had been improper and the Veteran's 20 percent evaluation was restored, effective from the original date assigned.  As such, as reflected above, at issue presently is simply whether the Veteran is entitled to a rating in excess of 20 percent for his right ulnar nerve impairment.

The issue of entitlement to a total rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A remand is necessary for additional development before the claims on appeal can be properly adjudicated.  At the Veteran's March 2011 personal hearing before the undersigned, he testified that his symptoms have worsened since his last VA examination.  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Specifically, the Veteran testified about a number of symptoms that do not appear to have been addressed at the last VA examinations for his orthopedic and neurological disabilities.  For example, he testified that his current neurological symptoms include the curling up of his hand, a loss of the ability to grip objects, cramping, tingling through his fingers and palm, swelling, discoloration, and coldness of the hand and fingers, severe pain, and numbness.  He also testified that his shoulder joint frequently becomes dislocated, that he cannot raise his arm above his head, that he has muscular atrophy in the right arm, that he has been forced to become left-handed for all purposes due to his right arm impairment, that he suffers from severe pain and increased functional impairment, and that he has lost several jobs due to his right arm disability.  This testimony raises the possibility of an increased rating for the Veteran's right shoulder and nerve disabilities, including under alternative diagnostic codes, as well as the possibility of separate ratings for disorders of the elbow, hand, wrist, and fingers as part and parcel of this disability.  Medical evidence is required to determine the level of current disability.  

Also, during the pendency of this appeal the Court issued Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice and assistance requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to the effective date of an award in an increased rating claim.  Notice should be provided to the Veteran in this regard. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notice of the information or evidence needed to establish a disability rating and/or effective date for the claims on appeal pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Schedule the Veteran for a VA orthopedic examination in order to determine the current severity of his right shoulder disability.  The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain, if any. The examiner should identify and completely describe any other current symptomatology.  
		
The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

(A).  Ask the examiner to discuss all findings in terms of diagnostic codes 5200-5203.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  Any imaging studies that are necessary for determining the impairment of the humerus under Diagnostic Code 5202 should be conducted.  

(B).  If there is clinical evidence of pain on motion, the examiner must indicate the degree of motion at which such pain begins.  If there is not, the examiner must so state.  The examiner must determine whether objective examination reveals the presence of less or more movement than normal, weakened movement, excess fatigability, or incoordination.  The examiner must determine whether repetition causes additional limitation of motion.  Then, after reviewing the Veteran's complaints, the medical history, and the results of diagnostic testing, the examiner must render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments, including weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, etc.  

Additionally, state what impact, if any, the Veteran's right shoulder disability has on his ability to perform tasks required for employment and daily living activities.
 
(C).  The examiner is further requested to offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the following conditions, or any other condition, are related to the Veteran's service-connected right shoulder disability: 
      i.  a disorder of the right elbow
      ii.  a disorder of the right hand
      iii.  a disorder of the right wrist
      iv.  a disorder of the right fingers

3.  Schedule the Veteran for a VA neurological examination in order to determine the current severity of any neurological symptoms associated with his right shoulder disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.   The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

The Veteran is currently receiving a 20 percent evaluation for ulnar neuropathy based on incomplete paralysis of the ulnar nerve.  Confirm whether this is the appropriate nerve involved with the Veteran's right shoulder disability and if not, indentify the correct nerve involvement.  Then determine the following:
      i.  whether there is complete or incomplete paralysis of the involved nerve(s).  
      ii.  If incomplete, indicate if the severity is mild, moderate, or severe.  

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case. The consequences of failure to report for a VA examination without good cause may include denial of his claim. 38 C.F.R. §§ 3.158, 3.655 (2010).

4.  After all of the above actions have been completed, a corrective notice and assistance letter has been issued, and the Veteran has been given adequate time to respond, readjudicate his claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



